DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2012/0240987).
Regarding claim 1, King discloses a device in Figure 6, comprising:
	a laser power converter (LPC) (abstract, see note below) comprised of a plurality of subcells including top and bottom subcells (See 2-junction cell in [207] and [214]) on a substrate (growth substrate, [131] and Figure 6);


	the emitter (622) and base are (624) comprised of a material with a bandgap higher than a wavelength of incident laser light ([179], [164] and [97], it is noted that the material of the emitter and base is the same as the material used in the instant specification, see claim 10 below, and therefore satisfies the claim limitations);
	the low bandgap absorber region (640) is comprised of a material with a bandgap lower than the emitter (622) and base (624) ([41], [118], [151]);
	the emitter (622) and base (624) do not absorb the incident laser light ([179], [164] and [97], it is noted that the material of the emitter and base is the same as the material used in the instant specification, see claim 10 below, and therefore satisfies the claim limitations); and
	the low bandgap absorber region (640) absorbs the incident laser light below a bandgap of the base and emitter and generates a current in response thereto ([38]-[39] and [42]), such that a balance of the current collection between the top and bottom subcells is controlled with the material and thickness of the low bandgap absorber region only ([42], [147] and [199], the current is necessarily controlled by the material and thickness of the low bandgap absorber region).

Regarding the limitations “a laser power converter”, “the emitter and base are comprised of a material with a bandgap higher than a wavelength of incident laser light”, “the emitter and base do not absorb the incident laser light” and “the low bandgap 

Regarding claim 3, King discloses all of the claim limitations as set forth above. King additionally discloses that the low bandgap absorber region is configured to produce a current balanced to the subcells connected in series ([214] and abstract).
	
Regarding claim 4, King discloses all of the claim limitations as set forth above. King additionally discloses that each of the subcells has a different bandgap ([6]).

Regarding claim 5, King discloses all of the claim limitations as set forth above. King additionally discloses that the subcells are lattice matched to the substrate ([131]).


Regarding claim 9, King discloses all of the claim limitations as set forth above. King additionally discloses that the incident laser light not absorbed by the low bandgap absorber region passes through to another one of the subcells ([174], [178], [212], The light that is not absorbed by the low bandgap material necessarily passes through to the lower subcell.).

Regarding claim 10, King discloses all of the claim limitations as set forth above. King additionally discloses that the material of the low bandgap absorber region comprises GaAs and the material of the base and emitter comprises AlGaAs ([164] and [97]).
Regarding claim 13, King discloses all of the claim limitations as set forth above. King additionally discloses that the low bandgap absorber region is comprised of one or more well layers contained within a region of barrier layers (Figure 6, [41] and [135]). 

Claims 1, 3-4, 7, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetzer et al. (US 2007/0137695).
Regarding claim 1, Fetzer discloses a device in Figure 3, comprising:

	at least one of the subcells having an emitter (303) and base (308), with a low bandgap absorber region (LBAR) (depletion region including layers 304, 306) coupled between the emitter (303) and base (308) (Figure 3 and [37]-[38]);
	the emitter (303) and base (308) are comprised of a material with a bandgap higher than a wavelength of incident laser light ([38] and [40], it is noted that the material of the emitter and base is the same as the material used in the instant specification, see claim 10 below, and therefore satisfies the claim limitations);
	the low bandgap absorber region (304, 306) is comprised of a material with a bandgap lower than the emitter (303) and base (308) ([38] and [40]);
	the emitter (303) and base (308) do not absorb the incident laser light ([38] and [40], it is noted that the material of the emitter and base is the same as the material used in the instant specification, see claim 10 below, and therefore satisfies the claim limitations); and
	the low bandgap absorber region (303, 306) absorbs the incident laser light below a bandgap of the base and emitter and generates a current in response thereto ([38]), such that a balance of the current collection between the top and bottom subcells is controlled with the material and thickness of the low bandgap absorber region only (The current is necessarily controlled by the material and thickness of the low bandgap absorber region).



Regarding claim 3, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the low bandgap absorber region is configured to produce a current balanced to the subcells connected in series ([35], [38], [55]).

Regarding claim 4, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that each of the subcells has a different bandgap ([32]).


Regarding claim 9, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the incident laser light not absorbed by the low bandgap absorber region passes through to another one of the subcells (The light that is not absorbed by the low bandgap material necessarily passes through to the lower subcell.).

Regarding claim 10, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the material of the low bandgap absorber region comprises GaAs and the material of the base and emitter comprises AlGaAs ([38] and [40]).

Regarding claim 13, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the low bandgap absorber region is comprised of one or more well layers (312) contained within a region of barrier layers (314) ([37] and Figure 3).

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.


Examiner respectfully disagrees. The claims do not require that the junctions have the same bandgap material and in fact, claim 4 specifically requires that each of the subcells has a different bandgap. The features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant argues that in both the King and Fetzer references, the emitter and base are not transparent to the incident light. Instead, the emitter and base in both King and Fetzer absorb the incident light and generate a current in response thereto. The low bandgap absorber region and reduced band gap absorber in King and Fetzer, respectively, supplement the current generated by the emitter and base. Applicant argues that neither King nor Fetzer teach or suggest that “the emitter and base do not absorb the incident... light” and “the low bandgap absorber region absorbs the incident... light below a bandgap of the base and emitter, and generates a current in response thereto, such that a balance of the current collection between the top and bottom 

Examiner respectfully disagrees. The claims are directed to a device. The light incident on the device is not a part of the device nor is any light at all required to be incident on the device. The device covered by the claims would be the same structure whether it is provided with incident light or is not provided with incident light. As discussed in the rejection above, the limitations “a laser power converter”, “the emitter and base are comprised of a material with a bandgap higher than a wavelength of incident laser light”, “the emitter and base do not absorb the incident laser light” and “the low bandgap absorber region absorbs the incident laser light below a bandgap of the base and emitter, and generates a current in response thereto, such that a balance of the current collection between the top and bottom subcells is controlled with the material and thickness of the low bandgap absorber region only”, are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As discussed in the rejection above, the device of King is capable of absorbing light, including laser light, and generating current (abstract). Further, the device of King 
Additionally, the device of Fetzer is capable of absorbing light, including laser light, and generating current (abstract). Further, the device of Fetzer including the emitter and base layers and the LBAR is made of the same materials used in the instant specification (Fetzer, [38] and [40] and instant specification, Figure 2 and instant claim 10) and therefore the materials will have the same properties, including being capable of absorbing, converting or transmitting incident layer light as claimed. See MPEP 2112.
As applicant notes, these limitations of the claims are directed to the properties or capabilities of the materials used in the laser power converter. The intended use limitations do not distinguish from the prior art since the prior art has the capability to perform the intended use. The materials used in both King and Fetzer are capable of performing the intended use and applicant has not provided any reasoning or evidence as to why the materials of King and Fetzer would not be capable of performing the claimed intended use. The materials of the emitter and base in both King and Fetzer are the same as the materials used in the instant specification, and therefore, the materials of King and Fetzer will have the same properties as the emitter and base claimed and will be capable of performing the intended use. The materials used in King and Fetzer have the properties required to perform the functions recited in the claims. 


In response to applicant's argument that the instant specification describes various elements that provide advantages over the cited references, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has not set forth any claim limitations that distinguish over the prior art of King and Fetzer. Applicant’s arguments have not been found to be persuasive and the rejections over King and Fetzer are maintained. 



Conclusion        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726